Citation Nr: 9911769	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
facial trauma with multiple fractures.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left clavicle.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right radial styloid.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from November 1969 to June 
1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which granted the 
veteran's claims of entitlement to service connection for 
facial trauma with multiple fractures, residuals of a 
fracture of the left clavicle, and residuals of a fracture of 
the right radial styloid, each of which were rated as 
noncompensably (zero percent) disabling.  The veteran 
appealed each of these decisions with respect to the 
noncompensable ratings assigned.


REMAND

The issues on appeal were previously before the Board.  In 
April 1996, the Board remanded the case to the RO for 
additional development with respect to each of these issues.  
Unfortunately, the Board notes that the requested development 
has not been completed, and an additional remand is therefore 
required as a matter of law.  See Stegall v. West, 11 Vet. 
App. 268, 271 (a remand by the United States Court of Appeals 
for Veterans Claims (Court) or Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders and that it constitutes error on the part of the Board 
to fail to insure compliance).  

In its prior remand, the Board noted that the veteran's 
disability due to facial trauma with multiple fractures was 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7800, which 
refers to disfiguring scars of the head, face or neck.  
However, the veteran and his representative argued that this 
trauma also caused difficulty breathing, as well as injury to 
the jaw and facial muscles.  As such, the Board instructed 
the RO to schedule the veteran for an additional VA 
examination to determine the extent of any other residuals of 
his facial trauma with multiple fractures.  The Board also 
requested the RO to give explicit consideration to assign 
separate ratings for any manifestations indicated which were 
not contemplated by Diagnostic Code 7800.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board observes that the veteran was afforded a VA ear, 
nose and throat examination.  In the supplemental statement 
of the case issued in November 1996, however, it is not shown 
that the RO gave explicit consideration as to whether 
separate ratings could be assigned for symptoms which are not 
contemplated by Diagnostic Code 7800.  Although the RO 
assigned an evaluation of 10 percent for this disability 
under Diagnostic Code 7800, there was no discussion as to 
whether an evaluation in excess of 10 percent was appropriate 
under any other applicable diagnostic code.  As such, since 
the Board is required, as a matter of law, to assure that the 
RO comply with its prior remand order, an additional remand 
is required for the RO to consider whether separate ratings 
may be provided under any other applicable diagnostic codes.  
See Stegall, supra.

Next, in the April 1996 remand, the Board requested the RO to 
consider whether the veteran's service-connected residuals of 
fractures of the left clavicle and right radial styloid 
warranted increased ratings on the basis of functional loss 
due to pain.  
The Board notes that it is required to consider painful 
motion and painful use, as well as weakened movement and 
excess fatigability.  See 38 C.F.R. §§ 4.40, 4.45 (1998), see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  To that end, 
the Board requested that the veteran be afforded and 
additional examination by the VA on this point.

Pursuant to this request, the veteran was afforded a general 
medical examination by the VA in June 1996.  This examination 
report merely reported that the veteran's musculoskeletal 
system was within normal limits, but did not include specific 
findings with regard to the veteran's left clavicle and right 
radial styloid.  In particular, this report did not include 
range of motion testing, did not assess functional loss due 
to pain and weakness, and did not include testing to identify 
the extent of any incoordination, weakened movement or excess 
fatigability on use.  Therefore, the Board has no choice but 
to remand these issues again in order that the veteran may be 
afforded a more thorough VA examination prior to further 
adjudication.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by the VA to determine the 
nature and extent of his service-
connected residuals of fractures of the 
left clavicle and right radial styloid.  
The claims file should be made available 
to the examiner for review prior to 
examination.  All necessary tests should 
be performed, including range of motion 
studies.  The examiner is requested to 
provide an opinion as to whether either 
of these disabilities is manifested by 
chronic residuals consisting of severe 
painful motion or weakness in the 
affected extremity.  In addition, with 
respect to each disability, the extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.  

3.  The RO should then readjudicate 
whether a higher evaluation is warranted 
for the veteran's facial trauma with 
multiple fractures.  The RO must consider 
whether any residuals of this disability 
should be separately rated, aside from 
diminished visual acuity and residuals of 
the scar, which are already separately 
rated.  The RO also should consider 
whether higher evaluations are warranted 
for the veteran's service-connected 
residuals of fractures of the left 
clavicle and right radial styloid in 
light of all pertinent evidence and all 
applicable laws, regulations, and case 
law, including the provisions of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, supra, 
where applicable.  

4.  If any determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









